Citation Nr: 0816176	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-35 800	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to diabetes mellitus type 
II. 

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus 
type II. 

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a separate compensable evaluation for 
cataracts.





REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


INTRODUCTION


The veteran served on active duty from August 1964 to March 
1967.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The May 2004 rating decision denied 
service connection for (1) peripheral vascular disease, (2) 
erectile dysfunction, (3) bilateral hearing loss, (4) 
tinnitus, and (5) peripheral neuropathy of the bilateral 
upper extremities; and granted service connection for (6) 
cataracts, to be included in the veteran's type II diabetes 
evaluation, effective May 8, 2001.    

In a March 2006 supplemental statement of the case, the RO 
granted service connection for peripheral neuropathy of the 
upper extremities with a separate 10 percent evaluation for 
each upper extremity, effective July 3, 2003.  Thus, the 
issue of entitlement to service connection for peripheral 
neuropathy of the upper extremities is no longer on appeal 
before the Board. 


FINDING OF FACT

By letter dated in September 2006, prior to the promulgation 
of a decision in the appeal, the Board received notification 
from the appellant, through his authorized representative, 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


